 



Exhibit 10.1
NON-DIRECTOR FORM
STOCK OPTION AGREEMENT
This Agreement is dated as of [Date] and is entered into by and between Westwood
One, Inc. (“Westwood” or “Company”) and [Name] (“Participant”). Reference is
made to the Company’s 1999 Stock Incentive Plan, as amended (the “Plan”).
Pursuant to the Plan, the Company grants a Non-Qualified Stock Option or an
Incentive Stock Option (either, a “Stock Option” herein) to purchase shares of
the Common Stock, $.01 par value per share, of the Company (“Common Stock”) as
set forth below. A summary is set forth in the attached Exhibit “A” which is
incorporated by this reference.
The parties agree to the following terms and conditions:

1.  
Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement will have the meanings as set forth in the Plan. For purposes hereof,
the terms “Cause” and “Change in Control” shall have the meanings ascribed to
such terms under the Company’s 2005 Equity Compensation Plan.

2.  
Grant of Stock Option. The Company grants to Participant a Stock Option of the
type set forth in Exhibit “A” to purchase all or part of [Number] shares of
Common Stock at the price of $  per share subject to the terms and conditions of
the Plan. The number of shares subject to such Stock Option and the price per
share are subject to adjustment in certain events as provided in the Plan.
  3.  
Term of Stock Option.

  A.  
Unless otherwise terminated pursuant to this Agreement or the Plan, each
Non-Qualified Stock Option will expire as provided in Paragraph 6 hereof.
However, expiration will not occur later than ten years from the date of grant.

  B.  
Each Incentive Stock Option will expire as provided in Paragraph 6 hereof, but
not later than ten years from the date of grant, or five years in the case of a
Ten Percent Stockholder.

4.  
Vesting of Stock Option. The Stock Option may be exercised, in whole or in part,
at any time or from time to time during the balance of the term of the Stock
Option pursuant to the vesting schedule set forth in Exhibit “A”, subject to
Paragraphs 7 and 12 hereof. The minimum number of shares of Common Stock for
which this Stock Option may be exercisable at any one time is one hundred (100),
unless the number of shares exercisable thereunder is less than one hundred
(100). The Stock Option may only be exercised by the Participant (or by his or
her guardian or legal representative), except as provided in Subparagraph 6.A.
hereof in the case of the Participant’s death.

 

1



--------------------------------------------------------------------------------



 



5.  
Manner of Exercise. This Stock Option may be exercised in whole or in part, by
delivering to the Company a Notice of Exercise identical to Exhibit “B” attached
to this Agreement stating the number of shares with respect to which the Stock
Option is being exercised. The Company will have no obligation upon exercise of
any Stock Option, until payment has been received by the Company for all sums
due with respect to such exercise, including the Participant’s federal, state
and local income and employment taxes. Shares of Common Stock purchased upon the
exercise of this Stock Option must be paid for in full (i) in cash or cash
equivalent, (ii) with the approval of the Plan Administrator, in shares of
Common Stock which have been held by the Participant for a period of at least
six (6) calendar months preceding the date of surrender and which have a Fair
Market Value equal to the aggregate Exercise Price thereof and the tax
withholding amounts due in respect thereof, (iii) solely to the extent permitted
by applicable law, if the Common Stock is traded on the New York Stock Exchange,
any other national securities exchange, the Nasdaq Stock Market or quoted on a
national quotation system sponsored by the Financial Industry Regulatory
Authority, and the Committee authorizes, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
Exercise Price, or (iv) in a combination of the foregoing methods.
  6.  
Termination.

  A.  
Upon the Participant’s termination of service all then vested Stock Options
shall remain exercisable as follows, but in no event later than ten years after
the grant date: (i) three years in the event of the Participant’s Retirement;
(ii) one year in the event of a Special Terminating Event of the Participant (in
which case the Participant’s estate or legal representative may exercise such
Option) or (iii) three months for any other termination of service (other than
for Cause).

  B.  
Upon the Participant’s termination of service for Cause, all outstanding Stock
Options (whether vested or unvested) shall immediately terminate upon such
termination.

  C.  
Stock Options that are not vested as of the date of the Participant’s
termination of service for any reason shall terminate and expire as of the date
of such termination.

7.  
Change in Control. This Stock Option shall be subject to the provisions of the
Plan and, to the extent then unvested, shall become fully vested and immediately
exercisable upon a termination of the Participant’s service by the Company
without Cause during the 24-month period following a Change in Control, and
shall remain exercisable following such termination for the period specified
under Subparagraph 6.A.

8.  
Assignment or Transfer. This Stock Option is not: (i) assignable or subject to
any encumbrance, pledge or charge of any nature, whether by operation of law or
otherwise; (ii) subject to execution, attachment or any legal or quasi-legal
process similar to execution or attachment; or (iii) transferable other than by
(x) will or by the laws of descent and distribution, or (y) pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------



 



9.  
No Rights as Stockholder. The Participant, and any beneficiary or other person
claiming under or through him or her, will not have any right, title or interest
in or to any shares of Common Stock allocated or reserved for the Plan or
subject to this Stock Option except as to such shares of Common Stock, if any,
as have been previously sold, issued or transferred to him or her.

10.  
Modification and Termination. The rights of the Participant are subject to
modification and termination in certain events as provided in the Plan. The
Participant acknowledges receipt of a copy of the Plan by signing and returning
a copy of this Agreement to the Company. Except as otherwise provided in the
Plan, no amendment or discontinuance of the Plan will adversely affect this
Stock Option, except with the consent of the Participant. No modification of
this Agreement may be made other than in a writing signed by the Company and the
Participant.

11.  
Investment Representation. An investment representation is required in the event
Company does not have in effect, at the time this Stock Option is exercised, a
prospectus and a registration statement relating to the shares issuable upon
exercise of this Stock Option pursuant to the requirements of the Securities Act
of 1933, as amended, and the securities laws of the Participant’s state of
residence. In such event, Participant hereby represents and agrees that
Participant will acquire the shares upon exercise of this Stock Option for
investment and not with a view to sale or resale and will comply with all
applicable laws with regard to resale, including, but not limited to, Rule 144
promulgated by the United States Securities and Exchange Commission. If the
Participant is a California resident, Participant also agrees to comply with the
requirements of the California Corporate Securities Law of 1968.

12.  
Six (6) Month Holding Period. A Participant is prohibited from selling or
otherwise disposing of shares of Common Stock received upon the exercise of this
Stock Option within six (6) months from the date the Stock Option is granted.

13.  
No Obligation to Continued Service. This Agreement is not an agreement of
employment or for other services. This Agreement does not guarantee that the
Company will employ or retain the Participant for any specific time period, nor
does it modify in any respect the Company’s right to terminate or modify the
Participant’s service relationship or compensation at any time.

14.  
Provisions of Plan Control. This Agreement is subject to all of the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Plan Administrator and as may be
in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any exercise notice or other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

              WESTWOOD ONE, INC.   PARTICIPANT
 
           
By:
      By:    
 
           
 
  (Signature)       (Signature)
 
           
Name:
      Name:    
 
           
 
  (Type or Print)       (Type or Print)
 
           
Title:
      Date:   [Date]
 
           
 
           
Date:
  [Date]        

THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THE
PLAN.

         
 
  By:    
 
       
 
      [Name]
 
       
 
  Date:    
 
       

 

4



--------------------------------------------------------------------------------



 



EXHIBIT “A”

         
1.
  Participant:        [Name]
 
       
 
       
2.
  No. of shares of Common Stock subject to the Stock Option Granted:  
     [Number]
 
       
 
       
3:
  Exercise Price:        $
 
       
 
       
4.
  Type of Option Granted
(Incentive/Non-Qualified):        Non-Qualified
 
       
 
       
5.
  Date of Grant:        [Date]
 
       
 
       
6.
  Vesting Schedule:   Except as provided in Paragraph 7 of the Agreement, this
Stock Option shall vest in three equal annual installments on each of [insert
vesting date], subject to the Participant’s continued service with the Company
on each applicable vesting date.
 
       
7.
  Expiration Date:   10 years after the grant date, subject to earlier
termination as provided in the Agreement.

 

5



--------------------------------------------------------------------------------



 



EXHIBIT “B”
NOTICE OF EXERCISE
(To be signed only upon exercise of the Option)
TO: Westwood One, Inc. (“Westwood” or “Company”)
The undersigned, the holder of a Stock Option to purchase                     
shares of the Company’s Common Stock pursuant to the enclosed Stock Option
Agreement dated [Date], hereby irrevocably elects to exercise the purchase
rights represented by the Stock Option and to purchase thereunder
                     shares of Common Stock and herewith encloses a certified or
cashier’s check in the amount of $                     and/or
                     shares of the Company’s Common Stock in full payment of the
exercise price and all federal and state income taxes required to be paid in
connection with the purchase of such shares.

         
Dated:                                         
       
 
       
 
  By:    
 
       
 
            (Signature must conform in all respects to name of holder as
specified on the face of the Option).
 
       
 
  Name:    
 
       
 
      (Print or Type)
 
       
 
       
 
       
 
       
 
       
 
       
 
      (Address)
 
       
 
       
 
       
 
      (Social Security Number)

 

6